Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Notice of Allowance
1.	Claims 1, 3-10 are allowed.
	Reasons for allowance:
Regarding claim 1:
The closest art of record singly or in a combination fails to teach or suggest the limitations “ a fibrous lead (2, Fig. 3 ) that has a transverse section having any cross-sectional shape selected from the group consisting of a circular shape, an elliptical shape, and a track shape, and is plastically deformed in a wavy shape periodically curving along a longer direction of the lead, the lead being interposed between the first elastomer sheet (10a, Fig. 4) and the second elastomer sheet (10b, Fig. 4) in a manner that a height direction of waves in the wavy shape is along an in-plane direction of facing surfaces of the first elastomer sheet and the second elastomer sheet when seen in a plan view, wherein the lead comprises a metallic structure formed of crystal grains that have an elongate shape in a longitudinal section of the lead and are oriented in the longer direction of the lead” with all other limitations as recited in claim 1,   (see Applicant’s disclosure [0080], Fig.1B, 4A).  

Regarding claim 8:
The closest art of record singly or in combination fails to teach or suggest the limitations “a plurality of fibrous leads that are formed side by side, each have a transverse section having any cross-sectional shape selected from the group consisting of a circular shape, an elliptical shape, and a track shape, and are each plastically deformed in a wavy shape periodically curving along a longer direction of the lead, each of the leads being disposed between the first elastomer sheet and the second elastomer sheet in a manner that a height direction of waves in the wavy shape is along an in- plane direction of facing surfaces of the first elastomer sheet and the second elastomer sheet when seen in a plan view, the first elastomer sheet and the second elastomer sheet being formed of a transparent material, the two stretchable contractible wiring sheets being disposed in a manner to face each other in a state that a routing direction of the leads of one of the stretchable contractible wiring sheets and a routing direction of the leads of the other of the stretchable contractible wiring sheets are orthogonal Attorney Docket No. Page 4 wherein the leads each comprise a metallic structure formed of crystal grains that have an elongate shape in a longitudinal section of the lead and are oriented in the longer direction of the lead” with all other limitations as recited in claim 8, (see Applicant’s disclosure [0080] and Fig. 4A).


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiry

2.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
 /SHAHEDA A ABDIN/ Primary Examiner, Art Unit 2692